Exhibit 10.16

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is made effective as of
September 9, 2004 (“Agreement Date”), by and between Multimedia Games, Inc., a
Texas corporation (“Company”), and Clifton E. Lind (“Executive”) (either party
individually, a “Party”; collectively, the “Parties”).

 

WHEREAS, the Company desires to retain the services of Executive as President
(“President”) and Chief Executive Officer (“CEO”);

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1. Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.

 

2. Duties.

 

2.1 Position. Executive is employed as President and CEO and shall generally
have the duties and responsibilities consistent with that position and assigned
to him by the Board of Directors of the Company (the “Board”). Executive shall
perform faithfully and diligently all duties assigned to Executive as are
consistent with the position of CEO and President and will report directly to
the Board.

 

2.2 Standard of Conduct/Full-time. During the term of this Agreement, Executive
will act loyally and in good faith to discharge the duties of President and CEO,
and will abide by all lawful policies and decisions made by the Board, as well
as all applicable federal, state and local laws, regulations or ordinances. In
this capacity as CEO and President, Executive will act solely on behalf of
Company. Executive shall devote substantially all of Executive’s full business
time and efforts to the performance of Executive’s assigned duties for Company,
unless Executive notifies the Board in advance of Executive’s intent to engage
in other paid work and receives the Board’s express written consent to do so.
Such consent will not be withheld unreasonably. Moreover, Executive may receive
compensation for services in connection with passive investments.

 

2.3 No Conflict of Interest. Executive will not, at any time while serving as
CEO of Company, accept any engagement for work, paid or unpaid, that at the time
such engagement is undertaken creates a conflict of interest with Company in the
reasonable judgment of the Board.

 

2.4 Work Location. Executive’s principal place of work shall be located in
Austin, Texas, or such other location as the Parties may agree upon from time to
time.

 

1



--------------------------------------------------------------------------------

3. Term.

 

3.1 Initial Term. The initial term will commence on the Agreement Date (the
“Effective Date”). Unless sooner terminated in accordance with the terms of this
Agreement, the employment relationship pursuant to this Agreement shall be for
an initial term commencing on the Effective Date set forth above and continuing
for three (3) years from the Effective Date (the “Initial Term”).

 

3.2 Renewal. On completion of the Initial Term specified in Section 3.1 above,
this Agreement will automatically renew for subsequent one-year terms unless
either Party provides ninety (90) days’ advance written notice to the other that
such Party does not wish to renew the Agreement for a subsequent one-year term.
In the event either Party gives notice of nonrenewal pursuant to this Section
3.2, this Agreement will expire at the end of the then-current term.

 

4. Compensation.

 

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a salary of $450,000 per year,
payable in equal monthly installments and in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and authorized payroll
deductions.

 

4.2 Stock Options. Subject to approval by the Board, Company may from time to
time grant to Executive options to purchase shares of Company’s common stock
(“Future Options”). Future Options will be subject to the terms and conditions
of one of the Company’s Stock Option Plans as designated by the Board (the
“Plan”). Future Options will also be subject to the terms and conditions
contained in the special form of option agreement previously adopted by the
Board for senior executives, a form of which is attached hereto as Exhibit A
(the “Form Option Agreement”) and shall vest over a period determined at the
time of grant in accordance with the terms of the Form Option Agreement and the
Plan.

 

4.3 Incentive Compensation. Executive shall be entitled to receive incentive
compensation on an annual basis determined by the Compensation Committee of the
Board of Directors, following a performance review conducted by the Compensation
Committee pursuant to guidelines the Compensation Committee establishes in
advance and communicates to Executive in writing.

 

4.4 Performance and Salary Review. The Board will periodically review
Executive’s performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by the Board in its sole and
absolute discretion. Executive’s salary may not be reduced during any period of
employment under this Agreement without the written consent of Executive.

 

5. Customary Fringe Benefits and Facilities. Executive will be eligible for all
customary and usual fringe benefits generally available to executives of Company
subject to the terms and conditions of Company’s benefit plan documents. Company
reserves the right to change or eliminate the fringe benefits on a prospective
basis, at any time, effective upon notice to Executive; provided, however, that
during any period of employment under this Agreement, Executive (and his spouse
and eligible dependents) shall be entitled to receive all benefits of employment
generally available to other members of Company’s management and

 

2



--------------------------------------------------------------------------------

those benefits for which key executives are or shall become eligible, when and
as Executive becomes eligible therefor, including, without limitation, group
health, life and disability insurance benefits and participation in Company’s
401(k) plan. Company further agrees to furnish Executive with such assistance
and accommodations (i.e., an office in the size, type and quality as provided to
Executive prior to the Effective Date) as shall be suitable to the character of
Executive’s position with Company and adequate for the performance of
Executive’s duties hereunder.

 

6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.

 

7. Termination of Executive’s Employment.

 

7.1 Termination for Cause by Company. Company may terminate Executive’s
employment immediately at any time for Cause. For purposes of this Agreement,
“Cause” is defined as: (a) theft, material dishonesty, or intentional
falsification of any employment or Company records; (b) improper and intentional
disclosure of the Company’s confidential or proprietary information that
materially harms the Company; (c) any action which has a materially detrimental
effect on Company’s reputation or business; (d) Executive’s failure or inability
to perform his duties (other than for reasons of physical or mental incapacity),
after written notice from Company and a reasonable opportunity to cure, in
accordance with the policies and decisions of the Board; (e) Executive’s
conviction (including any plea of guilty or nolo contendere) for any criminal
act that materially impairs his ability to perform his duties for the Company;
or (f) a material breach of this agreement by Executive which is not cured
within thirty (30) days of receipt by Executive of reasonably detailed written
notice from Company.

 

(a) Consequences of Termination for Cause. In the event Executive’s employment
is terminated for Cause, Executive shall be entitled to receive only unpaid Base
Salary then in effect, prorated to the date of termination, together with any
amounts to which Executive is entitled pursuant to Sections 5 and 6 of this
Agreement. Vesting under any and all stock options held by Executive will cease
on the effective date of Executive’s termination with Cause. All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished. Executive will not be entitled to
receive the Severance Payments described in Section 7.2, below.

 

7.2 Termination Without Cause by Company. Company may terminate Executive’s
employment under this Agreement without Cause at any time on thirty (30) days’
advance written notice to Executive.

 

(a) Consequences of Termination Without Cause. In the event Executive’s
employment is terminated without Cause, Executive will receive: (1) unpaid Base
Salary then in effect, prorated to the date of termination, together with any
amounts to which Executive is entitled pursuant to Sections 5 and 6 of this
Agreement; (2) ratably, in equal monthly installments in accordance with the
Company’s standard payroll practice, his Base Salary for eighteen (18) months
from the termination date plus one year’s expected incentive compensation
prorated for the percentage of the year that has elapsed as of the date of such
termination (assuming for purposes of calculating the incentive compensation
amount, satisfaction of all performance based milestones by both Company and the
Executive); and (3) full acceleration of the vesting of any unexercisable or
unvested portion of all outstanding

 

3



--------------------------------------------------------------------------------

options then held by Executive (Sections 7.2(a)(2) and 7.2(a)(3) collectively
referred to as the “Severance Payments”); provided that Executive: (a) complies
with all surviving provisions of this Agreement, including without limitation
those provisions specified in Section 8, below; (b) executes a full general
release, releasing all claims, known or unknown, that Executive may have against
Company arising out of or any way related to Executive’s employment or
termination of employment with Company, in substantially the form attached
hereto as Exhibit B, or in another form that is acceptable to Company and
Executive, provided that such release shall exclude amounts due or to become due
to Executive as contemplated by this Agreement. All other Company obligations to
Executive will be automatically terminated and completely extinguished upon
termination of employment.

 

7.3 Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for “Good Reason” at any time on five (5) days’
advance written notice to Company. For purposes of this Agreement, “Good Reason”
shall mean one or more of the following circumstances: (a) a material breach of
this Agreement, following written notice delivered to the Company and a
reasonable opportunity, not to exceed fourteen (14) days, for the Company to
cure; (b) any substantial diminution of Executive’s authority, duties, or
responsibility; (c) a Change of Control (as that term is defined below); or (d)
a change in Executive’s employment duties with Company such that Executive is
required to relocate outside of the Austin, Texas metropolitan area in
connection with his employment with Company (any of (b), (c) or (d) shall not be
considered Good Reason unless undertaken without Executive’s express written
consent).

 

(a) Consequences of Termination by Executive. In the event Executive’s
employment with the Company is terminated by Executive for Good Reason,
Executive will be entitled to receive unpaid Base Salary then in effect,
prorated to the date of termination, together with any amounts to which
Executive is entitled pursuant to Sections 5 and 6 of this Agreement, as well as
the Severance Payments described in Section 7.2, above, provided that Executive
complies with the conditions to receiving the Severance Payments. All other
Company obligations to Executive will be automatically terminated and completely
extinguished upon termination of employment.

 

7.4 Voluntary Resignation by Executive. Executive may voluntarily resign from
his position with Company for any reason, at any time after the Effective Date,
on five (5) days’ advance written notice to the Company.

 

(a) Consequences of Voluntary Resignation of Executive. In the event of
Executive’s resignation for other than Good Reason, Executive will be entitled
to receive only the unpaid Base Salary then in effect, prorated through the date
of termination, together with any amounts to which Executive is entitled
pursuant to Sections 5 and 6 (including any that have accrued through the
five-day notice period). In addition, Executive will receive an additional
amount (to be paid ratably in equal monthly installments) equal to Executive’s
Base Salary for eighteen (18) months, provided that Executive executes a full
general release, releasing all claims, known or unknown, that Executive may have
against Company arising out of or any way related to Executive’s employment or
termination of employment with Company, in substantially the form attached
hereto as Exhibit B, or in another form that is acceptable to Company and
Executive, provided that such release shall exclude amounts due or to become due
to Executive as contemplated by this Agreement. All other Company obligations to
Executive pursuant to this Agreement will become automatically terminated and
completely extinguished upon termination of employment.

 

4



--------------------------------------------------------------------------------

7.5 Termination Upon A Change of Control.

 

(a) Payments Upon Termination. If Executive’s employment is terminated by
Company or Executive for any reason, within twelve (12) months after a Change of
Control (as that term is defined below), Executive shall be entitled to receive
the unpaid Base Salary then in effect, prorated through the date of termination,
together with any amounts to which Executive is entitled pursuant to Sections 5
and 6. In addition, Executive will receive the Severance Payments described in
Section 7.2, above, provided that Executive complies with the conditions to
receiving the Severance Payments.

 

(b) Change of Control. A “Change of Control” is defined as any one of the
following occurrences:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of Company under an employee
benefit plan of Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of the
securities of Company representing 50% or more of (A) the outstanding shares of
common stock of Company or (B) the combined voting power of the Company’s
then-outstanding securities; or

 

(ii) the sale or disposition of all or substantially all of Company’s assets (or
any transaction having similar effect is consummated); or

 

(iii) Company is party to a merger or consolidation that results in the holders
of voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

(iv) a liquidation or dissolution of the Company.

 

7.6 Termination of Employment Upon Nonrenewal. In the event either Party decides
not to renew this Agreement for a subsequent one-year term in accordance with
Section 3.2 above, the Agreement will expire and Executive’s employment with
Company will terminate. Such termination shall be deemed a termination without
Cause by the Company pursuant to Section 7.2, if the Company is unwilling to
renew this Agreement, or a voluntary resignation by Executive without Good
Reason pursuant to Section 7.4, if Executive is unwilling to renew this
Agreement.

 

5



--------------------------------------------------------------------------------

8. Non-Competition.

 

8.1 Consideration For Promise To Refrain From Competing. Executive agrees that
Executive’s services are special and unique, that Company’s disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive’s level of compensation and benefits, including
the amount of the Severance Payments, are partly in consideration of and
conditioned upon Executive not competing with Company following the termination
of his employment. Executive acknowledges that such consideration is adequate
for Executive’s promises contained within this Section 8.

 

8.2 Promise To Refrain From Competing. Executive understands Company’s need for
Executive’s promise not to compete with Company is based on the following: (a)
Company has expended, and will continue to expend, substantial time, money and
effort in developing its proprietary information; (b) Executive will in the
course of Executive’s employment develop, be personally entrusted with and
exposed to Company’s proprietary information; (c) Company is engaged in the
highly insular and competitive gaming technology industry; (d) Company provides
products and services nationally and internationally; and (e) Company will
suffer great loss and irreparable harm if Executive were to enter into
competition with Company. Therefore, in exchange for the consideration described
in Section 8.1 above, Executive agrees that during Executive’s employment with
Company, and for eighteen (18) months following the effective date of the
termination of Executive’s employment with the Company for any reason, including
without limitation termination following a Change of Control (the “Covenant
Period”), Executive will not either directly or indirectly, whether as an owner,
director, officer, manager, consultant, agent or employee: (i) work for or
provide services or assistance to a competitor of Company, which is defined to
include those entities or persons in the business of developing, marketing,
selling and supporting technology to or for gaming businesses in which the
Company engages or proposes to engage or in which the Company has an actual
intention, as evidenced by the Company’s written business plans to engage, in
any country in which Company does business (the “Restricted Business”); or (ii)
make or hold any investment in any Restricted Business, whether such investment
be by way of loan, purchase of stock or otherwise, provided that there shall be
excluded from the foregoing the ownership of not more than 1% of the listed or
traded stock of any publicly held corporation. For purposes of this Section 8,
the term “Company” shall mean and include Company, any subsidiary or affiliate
of Company, and any successor to the business of Company (by merger,
consolidation, sale of assets or stock or otherwise).

 

8.3 Reasonableness of Restrictions. Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this Section 8 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive. Executive expressly acknowledges that
Company competes on an international basis and that the geographical scope of
these limitations is reasonable and necessary for the protection of Company’s
trade secrets and other confidential and proprietary information. Executive
further agrees that these restrictions allow Executive an adequate number and
variety of employment alternatives, based on Executive’s varied skills and
abilities. Executive represents that Executive is willing and able to compete in
other employment not prohibited by this Agreement.

 

8.4 Reformation if Necessary. In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this Section 8 and its subsections is unenforceable, the
restrictions under this section and its

 

6



--------------------------------------------------------------------------------

subsections shall not be terminated but shall be reformed and modified to the
extent required to render them valid and enforceable.

 

 

9. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which was previously executed by Executive and incorporated herein by
reference.

 

10. Nonsolicitation.

 

10.1 Nonsolicitation of Customers or Prospects. Executive acknowledges that
information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during Executive’s employment with
Company, and for twelve (12) months from the date of Executive’s termination,
Executive will not, either directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage Company’s relationship
with any of its customers or customer prospects by soliciting or encouraging
others to solicit any of them for the purpose of diverting or taking away
business from Company.

 

10.2 Nonsolicitation of Company’s Employees. Executive agrees that during
Executive’s employment with Company, and for eighteen (18) months from the date
of Executive’s termination, Executive will not, either directly or indirectly,
solicit or encourage any of Company’s employees or cause others to solicit or
encourage any of Company’s employees to discontinue their employment with
Company.

 

11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8-10 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall be entitled to seek temporary, preliminary and permanent
injunctive relief.

 

12. Agreement to Arbitrate. To the fullest extent permitted by law, and pursuant
to the American Arbitration Association’s Rules for the Resolution of Employment
Disputes, Executive and Company agree to arbitrate any controversy, claim or
dispute between them arising out of or in any way related to this Agreement, the
employment relationship between Company and Executive and any disputes upon
termination of employment, including but not limited to breach of contract,
tort, discrimination, harassment, wrongful termination, demotion, discipline,
failure to accommodate, family and medical leave, compensation or benefits
claims, constitutional claims; and any claims for violation of any local, state
or federal law, statute, regulation or ordinance or common law. Claims for
breach of Company’s Employee Innovations and Proprietary Rights Agreement,
claims relating to physical torts, the right to workers’ compensation, and
unemployment insurance benefits and Company’s right to obtain injunctive relief
pursuant to Section 11, above are excluded, and claims for enforcement of the
Parties’ rights under the Covenants, are excluded. For the purpose of this
agreement to arbitrate, references to “Company” include all parent, subsidiary
or related entities and their employees, supervisors, officers, directors,
agents, pension or benefit plans, pension or benefit plan sponsors, fiduciaries,
administrators, affiliates and all successors and assigns of any of them, and
this Agreement shall apply to them to the extent Executive’s claims arise out of
or relate to their actions on behalf of Company.

 

7



--------------------------------------------------------------------------------

13. General Provisions.

 

13.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement other than vested rights
to receive payments hereunder.

 

13.2 Waiver. Either Party’s failure to enforce any provision of this Agreement
shall not, unless confirmed in writing by the Party against whom waiver is
urged, in any way be construed as a waiver of any such provision in ay other
circumstance, or prevent that Party thereafter from enforcing each and every
other provision of this Agreement.

 

13.3 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

13.4 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement.

 

13.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Texas. Each Party
consents to the jurisdiction and venue of the state or federal courts in Travis
County, Texas, if applicable, in any action, suit, or proceeding arising out of
or relating to this Agreement.

 

13.6 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either Party may specify in writing.

 

13.7 Survival. Executive’s right to receive payments contemplated by this
Agreement to continue beyond his employment, shall survive except to the extent
expressly provided otherwise. To the extent expressly contemplated hereunder or
reasonably contemplated to continue beyond the termination of Executive’s
employment, the following provisions shall also survive: Section 8
(“Non-Competition”), 9 (“Confidentiality and Proprietary Rights”), 10
(“Nonsolicitation”), 11 (“Injunctive Relief”), 12 (“Agreement to Arbitrate”), 13
(“General Provisions”) and 14 (“Entire Agreement”).

 

8



--------------------------------------------------------------------------------

14. Entire Agreement. This Agreement, including the Company Employee Innovations
and Proprietary Rights Assignment Agreement and the Form Option Agreement,
constitutes the entire agreement between the Parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of Executive and Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.

 

[The remainder of this page is intentionally left blank.]

 

9



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

        EXECUTIVE Dated:  

September 9, 2004

      /s/ Clifton E. Lind `           Clifton E. Lind            

ADDRESS

                      COMPANY Dated:  

September 9, 2004

  By:   /s/ Thomas Sarnoff `           Thomas Sarnoff            

ADDRESS

 

Signature Page to Lind Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Option Agreement

 

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

 

Release of Claims

 

Executive for himself and on behalf of his attorneys, heirs, assigns,
successors, executors, and administrators IRREVOCABLY AND UNCONDITIONALLY
RELEASES, ACQUITS AND FOREVER DISCHARGES Company and any current and former
parent, subsidiary, affiliated and related corporations, firms, associations,
partnerships, and entities, and their successors and assigns, of and from all
claims and causes of action whatsoever, whether known or unknown or whether
connected with Employee’s employment by Company or not, which may have arisen,
or which may arise, prior to, or at the time of, the execution of this
Agreement, including, but not limited to, any claim or cause of action arising
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Texas Commission on Human Rights Act, the Age Discrimination in
Employment Act, the Texas Labor Code, the Texas Payday Act, or any other
municipal, local, state, or federal law, common or statutory. Notwithstanding
the foregoing, Executive reserves all rights (A) to indemnification that he may
currently or hereafter possess as an officer, director or agent or former
officer, director or agent of Company (or its affiliates) under applicable
corporate statutes or the organic corporate documents of Company (and the scope
of any indemnification existing as of this date shall not be reduced as to
Executive by future action of Company); (B) under any employee insurance
policies or benefit programs that by their terms continue to apply to Executive;
and (C) under any other provision of this Agreement. Company hereby represents
that, without investigation or undertaking any duty of inquiry, its Board of
Directors and executive officers are unaware of any claims Company may have
against Executive as of the date of this Agreement.